,’’
.*
                                                                 R-890



                                         OFFICE         OF

                           THE ATTORNEY                  GENERAL

        PRICE  DANIEL
        ATTORNEYGENERAL                December 12, 1947

                  Hon.  Glbb Gilchrist, President
                   A. & M. College of Texas
                   College Station, Texas      CpinLon Ho. V-454
                                                  Re:   Authority of Board
                                                        of Directors of A.
                                                        and M. College to
                                                        erect an employees
                                                        residence with bal-
                                                        ance of Pure Feed
                                                        Fund
                   Dear Sir:
                             We refer to your letter of recent date re-
                   questing the opinion of this Department as to whether
                   the Board of Directors of Texas A. & #. College may
                   erect an employee's residence at the Gonzales Agricul-
                   tural Experiment Station out of the unexpended balance
                   of the Pure Feed Fund under the terms of the current
                   a proprlation bill for educational institutions, H. B.
                   2t6, 50th Legislature.

                             Sec. 2 of said B. B. 246, provides, in part,
                   that: "All balances In the institutional funds of the
                   several State institutions named in thFs Act . . . are
                   hereby appropriated for the support, maintenance, opera-
                   tion and improvement of said State institutions . . ."
                   and Sec. 3 provides, in part,.that 'the several sums of
                   money apecifled hereinafter . . . are hereby eppropriat-
                   ed...    to the several educational Institutions and
                   other educational agencies named in this Act, for their
                   support, maintenance, buildings, operation and lmplove-
                   ments."
                             Sec. 4 of said H.B. 246, contains, among others,
                   the following provisions:
                               "For the purpose of paging the expenses
                          Incurred for administering the Pure Feed Laws
                          . . . there Is hereby appropriated to the ex-
                          periment stations of the Agricultural and Me-
                          chanical College of Texas out of the receipts
Hon. Glbb GllchrLst - Page 2   (V-454)


     accrued to the credit of the Pure Feed
     Fund for each of the fiscal years end-
     in August 31, 1948, and August 31,
     19&9, such amounts thereof as shall be
     necessary for the efflci.entadministra-
     tion and operation of said Pure Feed
     Laws. The unexpended balance in said
     fund msg be used for any of the purposes
     herein appropriated for the Agrlcul.tural
     and Mechanical College of Texas, or for
     the purposes of conducting experlments
     with feeds by the Texas Agricultural Ex-
     periment Statlon, provided that any sal-
     aries paid or supplemented therefrom
     shall not exceed those paid for the same
     or similar services in the Maln College."
          The Board of Directors of A. & M. College
was authorized to establish and maintain in Gonzales
County, Texas, an agricultural experiment station for
Investigations and experiments in the study of poultry
problems by Art. 149H, Vernon's Civil Statutes. Sec.
2 of said Art. 1'19Hprovides, in part, as follows:
          "The Board of Directors of the Agri-
     cultural and Mechanical College of Texas
     is hereby authorized and empowered to se-
     cure a suitable site for the location of
     said aericultural exnerlment station in
     Gonzales County, Texas, O . 3 The said
     Board of Directors is authorized to accept
     donations of land, water, equipment, money
     or anything of value for the establishment
     and maintenance of said statton and to use
     donations and appropriations which might
     hereafter be made for the erection of the
     necessary buildings and equipment e .     if
     and after the lands necessarv for said'ita-
     tlon have been purchased or donated."
     (Underlining supplied)
          The Pure Feed Fund, which is the source of
the moneys with which you intend to erect the emplagee's
residence, is a special fund In which there are deposit-
ed the tag and certification fees collected by A. & M.
College on all feeding stuff used or sold in thFs State.
The fees are paid to the Directcr of the Texas Agricul-
tural Experiment Station at A. & M. and by him deposit-
ed in the State Treasury. Art. 3875, V.C.S.
Hon. Glbb Gllchrlst -,PEigs3    (v-454)



          The quoted provisions of the Approprlatim
Bill do not undertake to limit the Bonrd of Mrectors
in the expenditure of the balance In the Pure Feed
Fund. It is true that the moneys Ln seid fund are
public moneys which must be re-approprleted every two
Jeers by the Legislature in order zhat they may be
 expended in performing the duties required by the
pure feed statutes. However, aa a matter of leglsla-
tlve practice we knov that the use of these funds bs
been left largely to the discretion of the Director
of the Experiment Station and the Board of Directors
of-A. k M. College.
          We believe that one of the purposes of the
appropriation for A..& M. College 1nH.B. 246 is the
maintenance, operation and improvement of the Gon-
zales Experiment Station, as evidenced by Items 113
through 117 of this Act. If In the sound discretion
of the Board of Directors of A. dcM. College, an
employee's residence Is a necessary building at the
Gonzales Experiment Station, the Board may authorize
erection of such a residence to be paid for from the
unexpended balance of the Pure Feed Fund.
                     SUMMARY
          The Board of Directors of the A. & M.
     College of Texas may erect an employee's
     residence at the Gonzales Experiment Ste-
     tlon from the unexpended -lance of the
     Pure Feed Fund, if In the discretion of the
     Board such residence is a necessary building
     at this station. Art.  149R, V.C.S.; Sees.
     2 and 3, H.B. 246, Acts 50th Leg., R.S.
     1947.
                                 Yours very truly
APPROVED:                  ATTORREYGElVERAL OF TEXAS

%       cdi!dJ
ATTORNEY GENERAL           By        kA*